Citation Nr: 0616693	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-29 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a prostate disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served with recognized guerrilla forces from 
November 1942 to August 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a claim for service connection 
for benign prostate hypertrophy (BPH). 

The veteran testified before the Board at the RO in Manila, 
Republic of the Philippines, in June 2005.  In November 2005, 
the Board remanded the case for the RO to issue a statement 
of the case.  The appeal is now before the Board for 
adjudication. 


FINDING OF FACT

An October 1944 letter from a battalion surgeon reporting the 
results of a physical examination of the veteran and the 
veteran's hearing testimony were not previously considered by 
the RO or the Board but contain cumulative information that 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final decision that denied service connection for BPH.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.
§ 3.156(a) (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and a rating 
decision in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he developed an enlarged prostate 
while in service in 1944, underwent a prostate resection for 
BPH in December 1947 and January 1948, and now receives on-
going treatment for the condition.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The veteran first filed a claim for service connection for a 
prostatectomy in August 1959.  No organized file of service 
medical records was available.  The RO considered documents 
provided by the veteran but denied service connection in 
September 1960 because the evidence did not show the 
existence of a prostate condition in service.  In December 
1988, the RO reopened the claim and considered additional 
documents submitted by the veteran including an October 1945 
referral by a battalion surgeon for hospital treatment for a 
leg wound.  The surgeon also stated that the veteran 
complained of frequent urination and was suffering from a 
slight enlargement of his prostate.  A second October 1945 
document showed that the veteran was discharged from the 
medical battalion aid station for two weeks rest in quarters 
or furlough.  The RO denied service connection because 
neither document showed a clear diagnosis or treatment for a 
prostate condition. 

In March 1996 and in May 2004, the Board denied additional 
petitions to reopen the claims because new evidence was 
either cumulative or not relevant to the issue of service 
connection. 

In December 2004, the veteran submitted a copy of an October 
1944 letter from the same battalion surgeon that reported the 
results of a physical examination to the veteran.  The copy 
may be only an excerpt of the entire text.  However, the 
copied portion contains the results of a urinalysis and, 
under the subtitle "Others," lists "enlargement of the 
prostate gland."  In his June 2005 hearing, the veteran 
stated that he did not seek treatment for an enlarged 
prostate immediately after service because skilled medical 
care was not available in his area after the war.  He stated 
that his first opportunity to seek examination and surgical 
resection of his prostate was in Manila in 1946.  Hospital 
records showed that his surgery was actually in December 
1947.  He also stated that he was presently experiencing the 
same symptoms and was receiving on-going treatment. 

The Board concludes that the October 1944 letter was not 
considered by the RO or the Board in earlier adjudications.  
Although the evidence is new and presumed to be credible, it 
is cumulative because it contains the same observation 
previously made by the same surgeon in October 1945 that was 
considered by the RO in the unappealed and final decision in 
December 1988.  The Board acknowledges the veteran's 
testimony that he did not seek treatment until 1947 because 
of the lack of medical facilities in his area after the war.  
However, neither the letter nor his testimony raises a 
reasonable possibility of substantiating his claim. There is 
no medical evidence to show that the symptoms noted by the 
battalion surgeon in 1944 and 1945 were indicative of a 
chronic condition that continued until the surgery performed 
in 1947 and that they are related to the condition for which 
the veteran is now receiving treatment. 

Therefore, the Board concludes that the evidence submitted is 
cumulative and must deny the petition to reopen the claim.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a claim for service connection for a 
prostate disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


